         Case 2:18-cv-03265-JS Document 16 Filed 11/19/18 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

COLUR WORLD, LLC                         :         CIVIL ACTION
                                         :
  v.                                     :         No. 18-3265
                                         :
BENCO DENTAL SUPPLY COMPANY              :

                                      ORDER

       AND NOW, this 19th day of November, 2018, it is ORDERED the oral argument is

RESCHEDULED to November 27, 2018, at 3:30 p.m. in Courtroom 14B.



                                                   BY THE COURT:



                                                   /s/ Juan R. Sánchez
                                                   Juan R. Sánchez, C.J.
